Citation Nr: 0407187	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  97-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 1, 1997, 
for the reinstatement of Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) benefits as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel
INTRODUCTION

The veteran served on active duty from February 1941 to 
November 1945, and again from July 1946 until the date of his 
death in February 1961.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which granted entitlement to DIC 
benefits effective July 1, 1997.  The appellant appealed the 
assignment of the effective date assigned.  The Board first 
considered this appeal in July 1998 and remanded the matter 
for additional development.


FINDING OF FACT

On August 2, 2000, prior to the promulgation of a decision in 
the appeal, the RO received notification from the appellant 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

The record reflects that the appellant was awarded 
reinstatement of DIC benefits effective July 1, 1997, but 
appealed that decision because she believed the effective 
date should have been in 1992.  The appeal was considered by 
the Board in July 1998, and remanded for additional 
development regarding the date the appellant initiated 
divorce proceedings from her second husband.  As a result of 
that development, it was determined that the reinstatement of 
benefits was in error; however, during the course of 
developing the appellant's claim, the regulations governing 
reinstatement of DIC benefits were liberalized and in March 
1999 the appellant was advised that her DIC benefits were 
reinstated under the new regulations effective October 1, 
1998.


Upon being advised of the assignment of the new effective 
date for DIC benefits and the reasoning for setting that 
date, the appellant withdrew her appeal in a statement 
received by the RO on August 2, 2000.  In her statement, she 
recounted the events up to the reinstatement of her DIC 
benefits under the change in the law.  She then stated:

Since all this occurred while my DIC 
claim/appeal was being processed, there 
is little need to continue the laborious 
task of deciding if my interim period of 
being awarded the DIC by the RO was, in 
fact, well grounded.  It is a moot point 
at this time.  If the RO rating was in 
error, the error was VA's and not mine.  
Therefore, I will appeal any debt 
determination due to VA error.  Please 
clear the books with this issue and 
provide me notification of your decision 
promptly.

The RO did not formally dismiss the appeal.  In August 2002 
the RO requested information from the appellant regarding her 
claim for an earlier effective date shortly after granting 
the appellant entitlement to aid and attendance benefits.  In 
February 2003, the appellant's representative contacted the 
RO to determine the need for the requested information 
because neither the appellant nor the representative 
understood the purpose of the request as all matters 
regarding the requested information had been resolved.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



